DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
With respect to claim 1, it is not clear wherein the specification describing the limitations “forming, on the metal layers, a first electrode layer by etching a first surface of the ceramic base material.” It appears the first electrode is formed by etching the metal layer that is on a first surface of the ceramic base material.  For the purpose of examination, this limitations are understood as etching the metal on the first surface of the ceramic base material to form first electrode.  Clarification is required.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7. 	Claim 1 recites the limitation "after performing the controlling the warpage."  .  There is insufficient antecedent basis for this limitation in the claim.
 8.	The limitations of “determining to reduce reducing a thickness of the second electrade layer via additional etching of the second electrode layer in response to a volume ratio being being equal to or greater than 75° to less than 85% percent wherein the additional etching is performed by controlling the thickness of the second electrode layer-such that a volume ratio of the first electrode layer io the second electrode layer after performing the controlling the warpage is 95% (+/- 10%)” appear to be mental steps.  Even though additional etching step is cited; however, the limitation does not require that an additional etching is carried out but only being “determined”.   and in response the volume ratio being equal to or greater than 75% to less than 85%, reducing a thickness of the second electrode layer by additional etching of the second electrode layer and controlling the volume ratio to 95% (+/- 10%).”
9.  	The limitations of “determining that the volume ratio is within a normal range in response the volume ratio being greater than 85% by calculating the volumes of the first and second electrode layers” would include a volume ratio beyond 105%.  However, the cited additional etching step is used to control the volume ratio to be in the range of 85-105% (95 % +/- 10).  The normal volume ratio between the first and the second electrode layers appears to be in the range of 85-105 %.  Clarification is required.  For the purpose of examination.  This limitation is understood as “determining the volume ratio of the first and second electrode layers is 85% to 105% by calculating the volumes of the first and the second electrode layers and is within a normal range.” 
Allowable Subject Matter
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
 	1.  (Currently Amended} A method of producing a ceramic substrate, the method comprising:
 	joining a first metal layer and a second metal layer to each of opposite surfaces of a ceramic base material,
the first metal layer;
 	forming a second electrode layer having a larger volume than the first electrode layer by etching the second metal layer;
 	calculating the volumes of the first and second electrode layers; 
 	calculating a volume ratio of the first electrode layer to the second electrode layer;
 	determining the volume ratio is less than 75% and that a failure has occurred;
 	determining the volume ratio is equal to or greater than 75% to less than 85% and in response the volume ratio being equal to or greater than 75% to less than 85%, reducing a thickness of the second electrode layer by additional etching of the second electrode layer and controlling the volume ratio to 95% (+/- 10%);
 	determining the volume ratio is 85% to 105% and is within a normal range. 

 	Claim 1 is allowable over the prior art of record because the prior art doesn’t suggest determining the volume ratio is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



10/22/2021